DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both shunt tubes and an outer tube in at least FIG. 12.  It is unclear if “44” is directed towards the shunt tubes in each instance.
The drawings are further objected to because at least Figs. 1, 2, 12, 13, 15 and 18 are described as cross sectional views, yet they do not have all the proper cross hatching.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty, 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 9, 12-15 and 17 are rejected under 35 USC 102(a)(1) as being anticipated by Yeh et al. (US 2013/0255943 A1) (“Yeh”).
Referring to claim 1: Yeh teaches a system (Figs. 2, 3A, 3C and 4; ¶ [0124]) for use in a well, comprising:
a completion system [0043] having:
a plurality of screen assemblies 200;

an anti-buckling structure 315, 222 coupled to each jumper tube (FIG. 3A).
Referring to claim 12: Yeh teaches a method comprising:
carrying a gravel slurry [0078], [0120] in an alternate path system 300 disposed along a plurality of screen assemblies 200, the alternate path system comprising shunt tubes 218 coupled together by jumper tubes 318, the jumper tubes being coupled with an anti-buckling structure 315, 222 (FIG. 3A).
Referring to claim 13: Yeh teaches a method comprising:
disposing a plurality of screen assemblies 200 in a completion system [0043], wherein the plurality of screen assemblies comprises a first screen assembly and a second screen assembly sequentially disposed with respect to the first screen assembly (Figs. 2 and 4A); and
installing an alternate path system 300 along the plurality of screen assemblies, wherein installing the alternate path system comprises:
running at least one shunt tube 218 externally to a first sand screen of the first screen assembly (FIG. 4A);
running at least one shunt tube 218 externally to a second sand screen of the second screen assembly (FIG. 4A);
using a jumper tube 318 to join the at least one shunt tube of the first screen assembly to the at least one shunt tube of the second screen assembly; and

Referring to claims 2 and 14: Yeh teaches the anti-buckling structure comprises a plate 222 affixed between adjacent jumper tubes of the alternate path system.
Referring to claims 4 and 15: Yeh teaches the anti-buckling structure comprises a stiffening member attached to each jumper tube.
Referring to claims 7 and 17: Yeh teaches each jumper tube is positioned radially between a base pipe 302 and a shroud [0078], [0128].
Referring to claim 9: Yeh teaches the shunt tubes 218 comprise packing tubes [0124].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 5, 6, 8, 10, 11, 16 and 18-20 are rejected under 35 USC 103 as being unpatentable over Yeh, alone.
Referring to claims 5, 6, 11, 16 and 20: Yeh teaches a plurality of plates 222 and 937 (Figs. 3C, 5B and 9A), and a connection between transport tubes 830A and packing tubes 832A (FIG. 8A) extending outwardly from the tubes; however, Yeh does not specifically teach the anti-buckling structure comprises at least one plate affixed to each jumper tube, or a plurality of plates welded to each jumper tube, and extending outwardly from the jumper tube.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-buckling structure taught by Yeh to include one or more plates extending outwardly from the jumper tubes since Yeh teaches different forms of support or anti-buckling structures, including structures extending radially away from tubes.
Further, Yeh teaches pipes with multiple plates attached and being 180°, or almost 180°, apart (302 and 222 in FIG. 3C; 205 and 222 in FIG. 5B; 910 and 937 in FIG. 9A).  However, Yeh does not specifically teach the plurality of plates comprises a first plate attached to the jumper tube, and a second plate attached to the jumper tube, and wherein the first plate is circumferentially positioned 180° away from the second plate.  Once modified as stated above to include the plates extending radially from the jumper tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second plates taught by Yeh to be circumferentially positioned 180° apart in order to provide support on more than one side of the jumper tube.
Referring to claims 8 and 18: While Yeh teaches tubes 318 (defined in this Office Action as jumper tubes) may be shunt tubes, transport tubes or jumper tubes [0119], leading one to believe the 3 tubes are interchangeable, Yeh does not specifically teach the shunt tubes 218 comprise transport tubes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shunt tubes taught by Yeh to comprise transport tubes since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claims 10 and 19: Yeh teaches the shunt tubes are generally rectangular in cross-section [0025].  Yeh teaches other embodiments including jumper tubes that are generally circular in cross-section (FIG. 3B, 4B, 5B) and alternate flow channels that are rectangular or round [0187].  However, Yeh does not specifically teach the jumper tubes 318 are generally circular in cross-section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jumper tubes taught by Yeh to be generally circular in cross-section because the configuration of the claimed jumper tubes is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed jumper tubes was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, even if the jumper tubes 318 are modified to be circular, anti-buckling structure 315 would still prove to be useful.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nutley et al. (US 2010/0236779 A1) also teaches a method and system comprising screens, shunt tubes, and jumper tubes (Figs. 2A-2B) coupled to an anti-buckling structure (Figs. 3 and 4).  Cunningham et al. (US 8,967,240 B2) also teaches a method and system comprising screens, transport tubes and jumper tubes and circumferentially distributed plates (Figs. 7A-7D) and various other support structures (Figs. 8 and 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


25 February 2022